
	

113 HRES 645 RH: Requesting that the President of the United States transmit to the House of Representatives copies of any emails in the possession of the Executive Office of the President that were transmitted to or from the email account(s) of former Internal Revenue Service Exempt Organizations Division Director Lois Lerner between January 2009 and April 2011.
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 121
		113th CONGRESS
		2d Session
		H. RES. 645
		[Report No. 113–524]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Stockman submitted the following resolution; which was referred to the Committee on Ways and Means
		
		
			July 17, 2014
			Reported adversely from the Committee on Ways and Means, referred to the House Calendar, and
			 ordered to be printed
		
		RESOLUTION
		Requesting that the President of the United States transmit to the House of Representatives copies
			 of any emails in the possession of the Executive Office of the President
			 that were transmitted to or from the email account(s) of former Internal
			 Revenue Service Exempt Organizations Division Director Lois Lerner between
			 January 2009 and April 2011.
	
	
		
			That the House of Representatives request that the President of the United States transmit to the
			 House of Representatives, no later than 14 days after the date of the
			 adoption of this resolution, copies of any electronic communication in the
			 possession of the President or the Executive Office of the President that
			 was transmitted to or from any electronic mail account(s) used by former
			 Internal Revenue Service Exempt Organizations Division Director Lois
			 Lerner at any time between January 1, 2009, and April 30, 2011.
		
	
		July 17, 2014
		Reported adversely from the Committee on Ways and Means, referred to the House Calendar, and
			 ordered to be printed
